Case: 19-30575     Document: 00515786408          Page: 1    Date Filed: 03/18/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         March 18, 2021
                                   No. 19-30575                           Lyle W. Cayce
                                                                               Clerk

   Nancy Smith,

                                                             Plaintiff—Appellee,

                                       versus

   Kyle France, in his official capacity as chief executive of the Board of
   Commissioners of the Louisiana Stadium and Exposition District; SMG,

                                                        Defendants—Appellants.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:17-CV-7267


   Before Jones, Elrod, and Higginson, Circuit Judges.
   Per Curiam:*
          Nancy Smith sued Kyle France, chief executive of the Louisiana
   public entity that owns the Mercedes Benz Superdome in New Orleans, and
   SMG, the company that operates the Superdome, for violations of the
   Americans with Disabilities Act and the Louisiana Human Rights Act.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-30575         Document: 00515786408               Page: 2      Date Filed: 03/18/2021




                                           No. 19-30575


   France and SMG appeal from the award of injunctive relief and damages to
   Smith. Because Smith has standing to pursue her claims, and because the
   district court did not err in awarding both injunctive relief and money
   damages against SMG, we AFFIRM.                        However, we VACATE the
   injunction against France.

                                                 I.
           When Nancy Smith and her daughter learned that Guns N’ Roses
   would perform at the Mercedes Benz Superdome in New Orleans as part of
   their “Not in this Lifetime . . .” tour, they decided they had to go. 1 Smith
   was a Guns N’ Roses fan, and she had attended events at the Superdome
   between ten and fifteen times in the past.
           Smith and her daughter bought tickets from what they thought was
   the Superdome’s box office. In fact, they had bought the tickets from Box
   Office Ticket Center LLC, an unauthorized third-party vendor. Smith and
   her daughter also thought they had bought tickets for wheelchair-accessible
   seats to accommodate Smith’s left-leg amputation. They had not.
           The Louisiana Stadium and Exposition District, a state governmental
   entity, owns the Superdome. Kyle France is the chief executive of the Board




           1
            The name of the tour comes from lead singer Axel Rose’s 2012 response to the
   question whether he was planning a reunion tour with all of Guns N’ Roses. “Rose simply
   said, ‘Not in this lifetime,’ before getting into the passenger sear [of his car], closing the
   door and being driven away.” Dave Lifton, Why are Guns N’ Roses Calling it the ‘Not in this
   Lifetime     . . .’    Tour?,    Ultimate      Classic     Rock,     (April      2,     2016),
   https://ultimateclassicrock.com/guns-n-roses-not-in-this-lifetime-tour/; see also Daniel
   Kreps, Guns N’ Roses Confirm North American Tour, Rolling Stone (Mar. 25, 2016, 5:33
   PM),     https://www.rollingstone.com/music/music-news/guns-n-roses-confirm-north-
   american-tour-182833/.




                                                 2
Case: 19-30575        Document: 00515786408              Page: 3       Date Filed: 03/18/2021




                                          No. 19-30575


   of Commissioners of that government entity. SMG, a general partnership,
   operates and manages the Superdome by contract.
           When Smith and her daughter arrived at the Superdome for the Guns
   N’ Roses concert, an SMG employees showed them to their seats. Smith’s
   seat was not wheelchair accessible. Rather, her seat was an ordinary folding
   chair, surrounded on all sides by ordinary folding chairs.
           Smith asked the SMG employee to remove the folding chair in her
   space to make room for her wheelchair. The SMG employee refused.
   Instead, the SMG employee offered to move Smith to the aisle seat, to take
   Smith’s wheelchair after she had taken her seat, and to return it at the end of
   the concert. The SMG employee did not mention to Smith the option of
   transferring to a wheelchair accessible seat.
           Thinking she had no other option, Smith accepted the SMG
   employee’s offer, gave her wheelchair to the SMG employee, and stayed in
   the folding-chair seat with her backup crutches. Without her wheelchair,
   Smith felt anxious and vulnerable. She remained seated in the folding chair
   throughout the concert, so she could not see the band through the
   concertgoers standing around her.
           Smith sued SMG and the Louisiana Stadium and Exposition District
   and its Chief Executive Kyle France, seeking damages and injunctive relief
   under Titles II and III of the Americans with Disabilities Act and the
   Louisiana Human Rights Act. 2 The parties filed cross motions for summary
   judgment on all claims.



           2
             Smith’s initial claims were against SMG, the Louisiana Stadium and Exhibition
   District Board of Commissioners, Kyle France in his official capacity as the Chief Executive
   of the Louisiana Stadium and Exhibition District Board of Commissioners, Live Nation
   Marketing, Inc., Live Nation Mtours (USA), Inc., Live Nation Worldwide, Inc., and Box




                                                3
Case: 19-30575         Document: 00515786408           Page: 4      Date Filed: 03/18/2021




                                        No. 19-30575


          The district court determined that Smith had standing to sue on her
   claims. It also held that the Louisiana Stadium and Exposition District was
   protected by sovereign immunity from all of Smith’s claims and that France
   was protected by sovereign immunity from Smith’s claims for damages. The
   district court granted partial summary judgment as to those claims and
   denied summary judgment in all other respects.
           This appeal concerns the three claims that remained at the time of
   trial: (i) a claim against France as a public officer for injunctive relief under
   Title II of the ADA; (ii) a claim against SMG for injunctive relief under Title
   III of the ADA; and (iii) a claim against SMG for damages under the
   Louisiana Human Rights Act. See 42 U.S.C. §§ 12133, 12188; La. Stat. Ann.
   § 51:2231 et seq.
           The district court conducted a bench trial. After the conclusion of the
   trial, the district court entered judgment in favor of Smith on all remaining
   claims. The district court awarded Smith $20,000 in compensatory damages
   from SMG and entered injunctions against both France and SMG under
   Titles II and III of the ADA respectively. In short, the injunctions required
   France and SMG to update employee policies and procedures, provide
   annual trainings and quality controls, and publish accessibility information
   publicly. SMG and France filed a timely notice of appeal.




   Office Ticket Center, LLC. However, through an amended complaint and two motions,
   Smith voluntarily dismissed Live Nation Marketing, Inc., Live Nation Mtours (USA), Inc.,
   Live Nation Worldwide Inc., and Box Office Ticket Center, LLC. Smith also dismissed
   her claims under the Rehabilitation Act and her claims for damages under the Louisiana
   Human Rights Act against the Louisiana Stadium and Exhibition District and France.




                                              4
Case: 19-30575      Document: 00515786408            Page: 5   Date Filed: 03/18/2021




                                      No. 19-30575


                                          II.
          On appeal, SMG and France challenge the district court’s judgment
   in favor of Smith following the bench trial. Specifically, SMG and France
   argue that:
          (1) the district court erred in granting Smith injunctive relief because
   she failed to establish the required standing;
          (2) in the alternative, to the extent that Smith did establish standing
   and was entitled to seek such relief, the relief ordered was an abuse of the
   district court’s discretion; and
          (3) the district court erred in holding that Smith proved a violation of,
   and was entitled to money damages under, the Louisiana Human Rights Act;
   or
          (4) in the alternative, if Smith were entitled to damages, the district
   court’s award was excessive.
          “The standard of review for a bench trial is well established: findings
   of fact are reviewed for clear error and legal issues are reviewed de novo.”
   Water Craft Mgmt. LLC v. Mercury Marine, 457 F.3d 484, 488 (5th Cir. 2006)
   (quoting In re Mid-South Towing Co., 418 F.3d 526, 531 (5th Cir. 2005)).
   “Reversal for clear error is warranted only if the court has ‘a definite and firm
   conviction that a mistake has been committed.’” Id. (quoting Canal Barge
   Co. v. Torco Oil Co., 220 F.3d 370, 375 (5th Cir. 2000)).
          We review permanent injunctions for abuse of discretion. Ball v.
   LeBlanc, 792 F.3d 584, 598 (5th Cir. 2015). “An abuse of discretion occurs
   when the district court ‘(1) relies on clearly erroneous factual findings when
   deciding to grant or deny the permanent injunctions[,] (2) relies on erroneous
   conclusions of law when deciding to grant or deny the permanent injunction,
   or (3) misapplies the factual or legal conclusions when fashioning its




                                           5
Case: 19-30575      Document: 00515786408            Page: 6    Date Filed: 03/18/2021




                                      No. 19-30575


   injunctive relief.’” Id. (alteration in original) (quoting Symetra Life Ins. Co. v.
   Rapid Settlements, Ltd., 775 F.3d 242, 254 (5th Cir. 2014)).

                                           A.
          We agree with the district court that Smith had standing to pursue her
   claims for injunctive relief under the ADA.            The case-or-controversy
   requirement of Article III restricts federal jurisdiction to cases in which the
   plaintiff “(1) suffered an injury in fact, (2) that is fairly traceable to the
   challenged conduct of the defendant, and (3) that is likely to be redressed by
   a favorable judicial decision.” Spokeo Inc. v. Robins, 136 S. Ct. 1540, 1547
   (2016) (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992)); see
   also Sierra Club v. U.S. Env’t Prot. Agency, 939 F.3d 649, 664 (5th Cir. 2019).
          To satisfy the redressability requirement in the context of claims for
   injunctive relief, it is not enough that the plaintiff has been wronged in the
   past—there must be a “real or immediate threat that the plaintiff will be
   wronged again.” City of Los Angeles v. Lyons, 461 U.S. 95, 111 (1983).
   Nevertheless, “a disabled individual” seeking an injunction under the ADA,
   “need not engage in futile gestures before seeking an injunction; the
   individual must show only that [the alleged violation] actually affects his
   activities in some way.” Frame v. City of Arlington, 657 F.3d 215, 236 (5th
   Cir. 2011).
          Smith testified that, if the ADA issues were resolved, she would
   return to the Superdome when it hosts another event that interests her. Cf.
   Sierra Club, 939 F.3d at 664. Based on her history with the Superdome,
   Smith’s plans to return are far more than “some day intentions.” See Lujan,
   405 U.S. at 564. Smith has visited the Superdome ten to fifteen times in her
   life. By contrast, in Deutsch v. Travis County Shoe Hospital, Inc., “the most
   interaction [the plaintiff] ever had with the defendant was to look at the
   business’s parking lot from his car.” 721 F. App’x 336, 340 (2018). As a




                                           6
Case: 19-30575      Document: 00515786408           Page: 7    Date Filed: 03/18/2021




                                     No. 19-30575


   lifelong patron of the Superdome, Smith has shown far more engagement
   with the defendant than plaintiffs who lack standing.
          Moreover, Smith has already made plans to attend an event at another
   SMG-operated property, the Smoothie King Center in New Orleans. Smith,
   however, cancelled those plans out of fear that what occurred at the Guns N’
   Roses concert would happen again. A similar future injury at the Superdome
   is far from speculative given Smith’s history and her firm intent to return.
   This is enough to establish standing. See Friends of the Earth, Inc. v. Laidlow
   Env’t Servs. (TOC), Inc., 528 U.S. 167, 182-83 (2000) (determining that
   members’ firm intentions to use a portion of a river, should illegal dumping
   cease, “adequately document injury in fact”).

                                          B.
          SMG and France maintain that even if Smith does have standing to
   seek injunctive relief, the district court abused its discretion as to the
   appropriateness and, or, scope of the relief it granted. Specifically, they argue
   that the district court’s order: (1) is unnecessary under the circumstances and
   unsupported by the record; (2) does not identify specific actions France
   should take, or refrain from taking, to maintain compliance with the order;
   and (3) fails to specify actions by France that violated the ADA.
          SMG and France are simply incorrect to say that the injunction is
   “unnecessary and unsupported by the record.” SMG does not currently
   implement the measures required by the injunction, and the district court did
   not “misappl[y] [its] factual . . . conclusions when fashioning its injunctive
   relief.” Ball, 792 F.3d at 598 (quoting Symetra Life Ins. Co., 775 F.3d at 254).
   The district court did not abuse its discretion by granting an injunction
   against SMG.
          We agree with France, however, that the injunction against him is not
   sufficiently specific for France to “know what the court intends to require



                                          7
Case: 19-30575     Document: 00515786408          Page: 8   Date Filed: 03/18/2021




                                   No. 19-30575


   and what it means to forbid.” See Int’l Longshoremen’s Ass’n v. Phila. Marine
   Trade Ass’n, 389 U.S. 64, 76 (1967). The district court’s order mandated that
   SMG and France must, among other things: (1) revise SMG’s Team Member
   Playbook to include language for a Ticket Exchange Policy; (2) revise SMG’s
   Team Member Playbook to include language for a Wheelchair Storage Policy,
   (3) add the Ticket Exchange and Wheelchair Storage policies to the SMG
   training PowerPoint slides; and (4) ensure all new SMG ushers, existing
   staffers, and new hires participate in an annual group training to better
   understand how to implement the new policies. Each of these actions
   pertains to conduct directly within the control of SMG—it is plain what
   SMG must do to comply. The injunction does not make clear, however, how
   France can comply with an order against SMG. The district court abused its
   discretion by not identifying “what the court intends to require and what it
   means to forbid” as to France. Id. The injunction as it applies to France
   must be vacated.
          Because we vacate the injunction against France on this ground, we
   need not address France’s argument that Smith failed to show that France
   himself violated the ADA.

                                        C.
          SMG maintains that the district court erred in concluding that Smith
   proved a violation of the Louisiana Human Rights Act. SMG asserts that the
   Louisiana Human Rights Act requires a plaintiff to prove intentional
   discrimination to establish a violation and that Smith failed to do so. We
   disagree with SMG’s reading of the Act.
         The Louisiana Supreme Court has not conclusively determined the
   state of mind required to establish discrimination by a place of public
   accommodation under the Louisiana Human Rights Act, and so we must




                                        8
Case: 19-30575      Document: 00515786408          Page: 9    Date Filed: 03/18/2021




                                    No. 19-30575


   make an “Erie guess.” See La. Stat. Ann. § 51:2247; Conn Credit I, L.P. v.
   TF LoanCo III, L.L.C., 903 F.3d 493, 502 (5th Cir. 2018).
          We note first that the Louisiana Human Rights Act explicitly requires
   “intent” to establish employment discrimination, but not discrimination by
   places of public accommodation. Compare La. Stat. Ann. §§ 51:2232(5),
   51:2247, with id. §§ 51:2232(4), 23:332. The Louisiana legislature clearly
   knows how to require intent for discrimination, but it apparently chose not to
   do so for places of public accommodation.
          Further, the Louisiana Human Rights Act explicitly references federal
   antidiscrimination law in its statement of purpose. See id. § 51:2331. Both
   section 51:2247 and ADA Title III ban discrimination by places of public
   accommodation, and so it is reasonable to look to Title III for guidance. See
   42 U.S.C. § 12182; La. Stat. Ann. § 51:2247. Title III does not require a
   plaintiff to show intent to establish a violation. 42 U.S.C. § 12182.
          On our reading of the statute, the Louisiana Human Rights Act does
   not require a plaintiff alleging discrimination by a place of public
   accommodation to show intentional discrimination.             La. Stat. Ann.
   §§ 51:2232(5), 51:2247. As a result, the district court properly held that
   Smith established a violation under the Louisiana Human Rights.

                                         D.
          Finally, SMG asserts that even if it were liable to Smith under the
   Louisiana Human Rights Act, the damages award was excessive.              We
   disagree.
          Smith sought to recover both nominal and compensatory damages for
   emotional distress suffered as a result of SMG’s actions at the Guns N’ Roses
   concert. The district court determined that Smith did in fact suffer anxiety
   and distress as a result of SMG’s actions and was entitled to money damages.




                                          9
Case: 19-30575     Document: 00515786408              Page: 10   Date Filed: 03/18/2021




                                       No. 19-30575


   Upon its finding that Smith’s daughter’s testimony corroborated her claims,
   the district court awarded Smith $20,000 in compensatory damages for
   emotional distress. Because it awarded compensatory damages, the district
   court concluded that an award of nominal damages was not necessary.
          We have previously held that an “award of compensatory damages [is]
   within the [district] court’s discretion.” Migis v. Pearle Vision, Inc., 135 F.3d
   1041, 1047 (5th Cir. 1998). The district court may rely solely on the plaintiff’s
   testimony to establish mental anguish damages, and that testimony can be
   based on “testimony of anxiety [and] stress.” Id. at 1046–47. Our review of
   the record reveals that the district court’s monetary award was neither
   excessive nor an abuse of its discretion.
                                   *        *         *
          The judgment of the district court is AFFIRMED as to the
   injunctive relief and damages award against SMG. The injunction against
   France is VACATED.




                                           10